Opinion issued January 6, 2005










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-04-01271-CV
NO. 01-04-01273-CV
NO. 01-04-01274-CV
____________

IN RE KORI LYNN UGALDE (PLOWMAN), Relator




Original Proceedings on Petitions for Writs of 
Mandamus, Injunction, and Prohibition




MEMORANDUM  OPINIONRelator, Kori Lynn Ugalde (Plowman) has filed petitions seeking writs of
mandamus, injunction, and prohibition in which she complains of alleged actions by
the trial court, Judge Kern,


 and by the real party-in-interest, Arthur Glenn Plowman,
Jr..  Relator’s underlying premise in seeking the writs of mandamus, injunction, and
prohibition is that Judge Kern’s and Plowman’s actions violate the temporary stays
issued by this Court on December 14, 2004, and December 17, 2004, in Cause No.
01-04-01227-CV, in which relator also sought a petition for a writ of mandamus
against Judge Kern, as well as temporary relief.  
          On December 22, 2004, we denied the petition for a writ of mandamus in
Cause No. 01-04-01227-CV, lifted the stays in that cause, which were due to expire
on December 22, 2004, and denied relator’s motion to extend emergency stay and for
temporary relief.  
          Having denied the petition for a writ of mandamus in Cause No. 01-04-01227-CV, we deny relator’s petition for a writ of mandamus in this cause.  With respect to
relator’s petitions for a writ of injunction and a writ of prohibition, having denied 
relief in Cause No. 01-04-01227-CV, we no longer have jurisdiction in that cause and
therefore lack jurisdiction to issue a writ of injunction or a writ of prohibition in this
cause.  See Tex. Gov’t Code Ann. § 22.221(a) (Vernon 2004) (“Each court of
appeals or a justice of a court of appeals may issue a writ of mandamus “and all other
writs necessary to enforce the jurisdiction of the court.”) (Emphasis added.).  Because
we have no jurisdiction to issue a writ of injunction or a writ of prohibition, we
dismiss, for lack of jurisdiction, relator’s petitions seeking those forms of relief.
 
 
Elsa Alcala
Justice

Panel consists of Chief Justice Radack and Justices Keyes and Alcala.